Citation Nr: 0739828	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  98-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a pancreas 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder. 

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for a bilateral arm and 
shoulder disorder.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
kidney disorder.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
sickle cell trait.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997, August 2000, and February 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 1997, the RO denied entitlement to service 
connection for a pancreas disorder, hypertension, a right 
knee disorder, pain in the arms, shoulders, left knee, neck 
and feet, and a bilateral hip disorder because the claims 
were not well-grounded.  In August 2000, the RO held that new 
and material evidence had not presented to reopen the claims 
of entitlement to service connection for a kidney disorder, a 
back disorder, or sickle cell trait.  In February 2003, under 
the guidelines of VCAA, the RO reconfirmed the prior denials 
of entitlement to service connection for a pancreas disorder, 
hypertension, a right knee disorder, pain in the arms, 
shoulders, left knee, neck and feet, and a bilateral hip 
disorder.

In September 1998, the veteran presented testimony during a 
hearing in Washington D.C. before a Veterans Law judge who is 
no longer with the Board of Veterans' Appeals.  In April 
1999, the Board remanded the matters of entitlement to 
service connection for a pancreas disorder, hypertension, 
bilateral hip disorder, disabilities of the knees, feet, and 
neck, and bilateral arm and shoulder disorders for additional 
evidentiary development.  In April 2004, the Board remanded 
the matters for additional procedural and evidentiary 
development.  In May 2007, a hearing was held in Washington 
D.C. before the undersigned; a transcript of this hearing is 
of record.

The issues of entitlement to service connection for 
hypertension, sickle cell trait, a kidney disorder, a low 
back disorder, bilateral hip disorder, a bilateral arm and 
shoulder disorder, a bilateral knee disorder, a bilateral 
foot disorder, and a pancreas disorder are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not shown in 
service or for many years thereafter, and there is no 
probative evidence of record that indicates that the 
veteran's current cervical spine disorder is causally related 
to his active service, or any incident therein.

2.  A bilateral foot disorder was not manifested in service, 
and current disability is not shown.

3.  Evidence received since the September 1978 rating 
decision, which denied entitlement to service connection for 
a lumbar spine disorder, is new, bears directly and 
substantially on the matter at issue, and is so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the claim.

4.  The evidence added to the record since the September 1978 
rating decision, which denied entitlement to service 
connection for sickle cell trait with hematuria, is new, 
bears directly and substantially on the matter at issue, and 
is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the claim.

5.  The evidence added to the record since the December 1984 
rating decision, which denied entitlement to service 
connection for a kidney disorder, is new, bears directly and 
substantially on the matter at issue, and is so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  New and material evidence has been received since the 
September 1978 rating decision that denied entitlement to 
service connection for a lumbar spine disorder and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  New and material evidence has been received since the 
September 1978 rating decision that denied entitlement to 
service connection for sickle cell trait with hematuria and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

5.  New and material evidence has been received since the 
December 1984 rating decision that denied entitlement to 
service connection for a kidney disorder, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).

In April 2001, June 2001, December 2001, June 2004, and May 
2006 letters, VA notified the claimant of evidence needed in 
support of his claims and indicated which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  He 
was also advised to submit evidence in his possession.  By 
letter in May 2006, the veteran was advised of the criteria 
governing effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)).  Although he was 
not advised of the specific evidence needed to reopen the 
lumbar, kidney, and sickle cell trait claims (See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)), the Board finds that, 
inasmuch as the determination below reopens the claims, any 
error in notice content or timing on that aspect of the 
appeal is harmless.  

While complete notice was not provided prior to the initial 
adjudication of the claims, such defect does not affect the 
essential fairness of the adjudication process.  In addition 
to the notice letters, the RO revisited these matters in 
February 2003 after promulgation of the VCAA.  A July 2005 
statement of the case (SOC) and July 2005, September 2005, 
October 2005, January 2006, and March 2006 supplemental SOCs 
(SSOCs) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  The veteran has received all critical notice, and 
has had ample opportunity to participate in the process 
(i.e., respond and/or supplement the record) after notice was 
given.  A March 2006 SSOC readjudicated the matters after 
essential notice was given.  The veteran is not prejudiced by 
any technical notice defect that may have occurred earlier 
along the way.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, private treatment records from Greater Southeast 
Community Hospital, Group Health Associates, George 
Washington Medical Center, McDowell, Bowers & Leibovic Hand 
Surgery Specialists, Ltd., Mary Washington Hospital, Morris 
Cafritz Memorial Hospital, Advanced Orthopedic Centers, 
Kernan Hospital, University of Maryland Medical Center, 
Washington County Hospital Associates.  Neurosurgical 
Specialists, L.L.C., Robinwood Surgery Center, William P. 
Winter, Ph.D., and Oswald Castro, M.D., and VA examination 
reports dated in June 1996 and May 2005.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the May 2006 VCAA letter.  
Based on the foregoing, VA satisfied its duties to the 
veteran.

I. Service Connection 

Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Certain chronic 
diseases, such as arthritis, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

a. Cervical Spine Factual Background and Analysis

The veteran alleges entitlement to service connection for a 
cervical spine disorder.  

The veteran's service medical records are silent as to 
complaints or diagnosis of a cervical spine disorder.  
Rather, clinical evaluation upon discharge in November 1969 
revealed that his neck and spine were within normal limits.  

Post-service, the record is absent any diagnosis of a 
cervical spine disorder for several decades after his 
discharge from service.  An August 1970 VA examination report 
indicated that physical examination of his neck was 
essentially negative.  The veteran exhibited full range of 
motion and strength of his neck.  

Additionally, a February 1971 physical examination revealed a 
normal neck and May 1975 and November 1977 radiographic 
reports revealed no abnormalities in the veteran's cervical 
spine.  The record demonstrates that the veteran sustained an 
injury to his cervical spine in October 1983, when he fell 
down a flight of stairs and was knocked unconscious.  X-rays 
taken at that time demonstrated no fracture or subluxation of 
the cervical spine.  The vertebral bodies and intervertebral 
disc spaces were normal.  Additionally, the intervertebral 
foramina, apophyseal joints and odontoid process were normal.  
May 1984 x-rays of the cervical spine were also normal.  

December 1998, x-rays of the cervical spine revealed the 
first evidence of disability.  At that time, his cervical 
spine demonstrated moderate spondylosis and degenerative disc 
disease, especially between C-6 and C-7.

The record is absent any evidence of complaints or treatment 
for a cervical spine disorder during service and the record 
lacks evidence of a chronic cervical spine disorder until 
many years after service.  In particular, arthritis of the 
cervical spine was not identified by X-ray until 1998.  
Consequently, service connection for such diseases on the 
basis that they were first manifested in service, and 
persisted, or on a presumptive basis (as chronic diseases 
under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, a 
lengthy time interval between service and the earliest 
medical documentation of complaints or findings of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d).  However, the crucial link between the disease and 
service is not present.  The Board acknowledges that the 
veteran testified that his current cervical spine disorder is 
related to his sickle cell trait.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Thus, his contentions are not probative to the 
issue at hand.  The record contains absolutely no probative 
evidence supporting his theory of entitlement.

In summary, given the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a cervical spine disorder, and the 
claim must be denied.

b. Bilateral Foot Factual Background and Analysis

The veteran's service medical records are completely silent 
for any complaints, findings, or diagnosis pertaining to his 
feet.  Evaluations of his feet on service enlistment and 
separation examinations were completely normal.  His claims 
file also contained voluminous medical records (VA and 
private) dating from 1970 to 2005 that provided no evidence 
that he had a bilateral foot disorder related to service.  
Notably, in April 1973, he sought treatment for his left foot 
after he reportedly dropped a soda bottle on it.  X-rays of 
his foot were negative and the diagnosis was contusion.  In 
April 1980, he sought treatment for his foot five days after 
he reportedly injured it.  X-rays of his left foot again 
revealed nothing abnormal.  In March 1992, the veteran 
reported that he rolled a cart over his right toes and 
complained of continued pain.  X-rays of his right toes were 
negative.  The assessment was contusion.

It is apparent from the record that all postservice 
complaints and diagnoses regarding the veteran's feet were 
directly related to postservice injuries.  In each instance, 
the symptoms associated with them were acute and transitory.  
Despite having medical documentation as far back as 1970, 
there is no evidence of ongoing foot problems of either foot.  
There is also no indication that he even has a bilateral foot 
disability.  The threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The record demonstrated that this requirement has 
not been met.  

The veteran provided testimony in September 1998 and May 2007 
regarding his bilateral foot disorders.  He expressed his 
belief that all of his joint problems, including his feet, 
are related to his sickle cell.  The Board found no medical 
evidence in the record to support his contention.  As a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
etiology.  See Espiritu.

Accordingly, a preponderance of the evidence is against the 
veteran's claim seeking service connection for a bilateral 
foot disorder.  Hence, the claim must be denied.

II. New & Material

Legal Criteria

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim, 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  Those specific 
provisions, however, are applicable only to claims filed on 
or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because 
the veteran's claims were received in May 1996, the amended 
regulations are not for application. 

A. Lumbar Spine

The veteran's initial claim of entitlement to service 
connection for a back disorder was received in January 1970.  
In June 1970, his claim was denied because he failed to 
report for a VA examination scheduled in May 1970.  
Thereafter, the veteran underwent VA examination and, in 
November 1970, the RO denied entitlement to service 
connection for a back disorder on the bases that there was no 
there was no evidence of residuals of the back complaints 
noted in service and no postservice evidence of a back 
disorder.  Notice of the denial and of the veteran's 
appellate rights was provided to him later that month, 
following which no appeal was initiated, thereby rendering 
the November 1970 action final.  38 U.S.C.A. § 7105.

The veteran made subsequent attempts to reopen his claim and 
a September 1978 rating decision was the last final denial.  
Relevant evidence of record at the time of this rating 
decision consisted of the veteran's service medical records 
and VA examinations August 1970, February 1972, and July 
1978.

Service medical records demonstrated several complaints of 
back pain.  On his May 1968 service enlistment examination, 
he was noted to have scoliosis; however, it was not 
considered disabling.  There were no other complaints or 
findings relative to the veteran's low back.  In October 
1968, subsequent to a fall, he presented with complaints of 
low back pain.  Physical examination, however, revealed no 
apparent injury.  In April 1969, he was diagnosed as having 
lumbosacral strain.  The veteran continued to present with 
complaints of intermittent back pain in May and June 1969.  
In July 1969, x-rays of the lumbosacral spine were normal.  
In September 1969, an examiner acknowledged the veteran's 
long term complaints of back pain; however, physical 
examination was essentially normal and the examiner opined 
that there was no organic basis for the veteran's back 
complaints.  It is further noted that clinical evaluation of 
the lower extremities and spine were within normal limits 
upon discharge examination in November 1969.  

On August 1970 VA examination, the veteran reported that he 
had been experiencing back trouble due to a fall during basic 
training in 1968.  The veteran's complaints included sharp 
lower back pain, when he sat or stood for too long.  He had 
full range of motion and strength in his back.  There was no 
evidence of tenderness, atrophy, or muscle spasm.  Aside from 
minimal scoliosis and clinically insignificant spina bifida 
occulta of the arch of S-1, lumbar X-rays were normal.  The 
examiner found that there was no evidence of impaired 
function of the back.

On February 1972 VA examination, the veteran complained of 
sharp pains in the lower back.  X-rays of the lumbosacral 
spine revealed normal vertebral elements and interspaces.  
The radiographic impression demonstrated no pathology in the 
lumbosacral spine.  The veteran was diagnosed as having low 
back pain, posterioly influenced.  

On July 1978 VA examination, the veteran had no new 
complaints.  Physical examination of the back demonstrated no 
tenderness or limitation of motion.  Straight leg testing was 
negative.  No diagnosis was offered.  In its September 1978 
rating decision, the RO continued its denial of the veteran's 
claim as there remained no evidence of a low back disability.

The additional relevant medical evidence of record received 
since the September 1978 rating decision includes post-
service VA and private medical records; VA examination 
reports dated in February 1985, June 1986, and June 1996; and 
an April 1997 CT scan of the lumbar spine.

The additional medical evidence of record demonstrates a 
current back disorder, diagnosed as degenerative joint 
disease and degenerative disc disease.  These records are 
new, bear directly on the matter at issue, and are so 
significant that they require consideration with all the 
evidence of record in order to fairly adjudicate the 
veteran's appeal.  38 C.F.R.  § 3.156(a).  Because there is 
new and material evidence, the claim is reopened.  
38 U.S.C.A. § 5108.

B. Kidney & Sickle Cell Trait

In January 1970, the veteran's initial claim of entitlement 
to service connection for a kidney disorder was received.  In 
June 1970, the RO denied entitlement to service connection 
because the veteran failed to report for a VA examination 
scheduled in May 1970.  Thereafter, the veteran underwent VA 
examination and, in November 1970, the RO denied entitlement 
to service connection for a kidney disorder and sickle cell 
trait essentially based on findings that the veteran's 
hematuria was secondary to sickle cell trait and that sickle 
cell trait was a congenital abnormality and not a disability 
under the law.  Notice of the denial and of the veteran's 
appellate rights was provided to him later that month, 
following which no appeal was initiated, thereby rendering 
the November 1970 action final.  38 U.S.C.A. § 7105.

The veteran made subsequent attempts to reopen his claim and 
September 1978 and December 1984 rating decisions were the 
last final denials for sickle cell trait and a kidney 
disorder, respectively.  The denials were essentially based 
on findings that there sickle cell trait pre-existed service 
and that there was no evidence of aggravation in service or 
of a kidney disorder at any time during or after service.  
Relevant evidence of record at the time of these rating 
decisions consisted of the veteran's service medical records; 
VA examinations August 1970, February 1972, and July 1978; 
and private treatment records beginning in 1971.  

Service medical records included a May 1968 enlistment 
examination that contained no pertinent complaints, findings, 
or diagnosis.  In an associated medical history report it 
appears as though the veteran initially check a box 
indicating that he had had a kidney stone or blood in his 
urine, but this was crossed out and the "no" box was 
checked.  Complaints of pain in the kidneys with a small 
amount of blood and enuresis began in September 1968.  In 
March 1969, the veteran related that that he had a life long 
history of enuresis, which he reported had worsened since he 
entered the service.  He indicated that he was experiencing 
enuresis two to three times a week, and that it worsened in 
cold weather.  The veteran added that he had known of his 
microhematuria all of his life and that only on one occasion 
had he experienced gross hematuria, which had been two years 
prior.  His mother, brother, and sister all reportedly 
experienced microhematuria.  The diagnoses were enuresis and 
microhematuria, both of unknown etiology.  In May 1969, a 
kidney biopsy was normal and extensive renal workup including 
arteriogram and renal biopsy were unrevealing.  In light of 
the veteran's HgbSA, the examiner opined that the problem 
most likely represented minor sickle cell crises, perhaps 
small clots passing down ureters.  However, the physician 
acknowledged that other causes could exist.  In June 1969, 
the veteran complained of left flank pain that radiated 
around to left middle and upper abdomen.  The examiner 
diagnosed the veteran as having sickle cell trait; however, 
he opined that the diagnosis was unrelated to the veteran's 
symptoms.  He also indicated that the veteran's sickle cell 
trait, in and of itself, was not an indication for a Medical 
Board.  The examiner attributed the veteran's hematuria to 
his sickle cell trait.  Upon discharge, in November 1969, the 
examiner noted hematuria secondary to sickle cell trait.  The 
examiner also noted that the veteran was denied entry into 
service in July 1966 due to his hematuria.  

Post-service VA treatment records date in May 1970 
demonstrate that the veteran received treatment for his 
sickle cell disorder.  The veteran had been experiencing 
hematuria for the last six or seven months.  Blood work and 
physical examination were essentially unremarkable.  

On August 1970 VA examination, the veteran complained of 
occasional bleeding from the nose and kidneys.  The examiner 
noted that the veteran had been experiencing hematuria for 
the past year and that he had been diagnosed as having sickle 
cell trait.  The diagnosis was sickle cell trait with 
complaints of hematuria.

Hospitalization records in February 1971 noted that the 
veteran had a family history of sickle cell trait.  Physical 
examination demonstrated no abnormalities and blood work was 
consistent with sickle cell trait.  A second hospitalization 
in March 1971 was due to a three week history of nose bleeds.  
Laboratory tests showed positive sickle cell preparation.  

On February 1972 VA examination, the veteran complained of 
hematuria.  The examiner indicated that the veteran's 
hematuria, bleeding of the left kidney, was secondary to 
sickle cell disease.

1983 to 1984 private medical records indicate additional 
treatment for hematuria.  Diagnoses were probable sickle 
trait and possible recurrent kidney stone that could have 
passed.  He had a history of kidney stone that passed two 
years earlier.  An IVP did not reveal a kidney stone and the 
impression was sickle cell trait with hematuria.  

Evidence received since the last prior denials included VA 
and private medical records, September 1998 and May 2007 
hearing testimony; a June 1996 VA examination; and December 
2005 statements from W. W., Ph.D., and W. C., M.D.

Of note are the December 2005 statements.  They indicated 
that sickle trait is a harmless and asymptomatic condition 
that is completely undetected unless one does a special blood 
test.  They indicated that persons with sickle trait may 
rarely experience episodes of hematuria; however, attributing 
hematuria to the trait is only justified after other serious 
urinary tract disorder has been ruled out.  People with 
sickle trait frequently exhibit clinically insignificant 
hyposthenuria and do not exhibit pain crisis such as occur in 
people with sickle cell anemia.  They urged all physicians 
that approached a sickle trait patient to approach the 
patient as if he were free of sickle gene in order to avoid 
the risk of overlooking a potentially serious pathological 
condition.  

In essence, the December 2005 statements appear to suggest 
that the in-service diagnoses of sickle cell trait might have 
been a misdiagnosis.  These records are new, bear directly on 
the matter at issue, and are so significant that they require 
consideration with all the evidence of record in order to 
fairly adjudicate the veteran's appeal.  38 C.F.R.  
§ 3.156(a).  Because there is new and material evidence, the 
claims of entitlement to service connection for sickle cell 
trait and a kidney disorder are reopened.  38 U.S.C.A. 
§ 5108.

ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a bilateral foot disorder is denied.

The appeal to reopen the claim seeking service connection for 
a lumbar spine disorder is granted.

The appeal to reopen the claim seeking service connection for 
sickle cell trait with hematuria is granted.

The appeal to reopen the claim seeking service connection for 
a kidney disorder is granted.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to claims 
for service connection for a pancreas disability, 
hypertension, a lumbar disability, sickle cell trait with 
hematuria, a kidney disorder, a bilateral hip disorder, a 
bilateral arm and shoulder disorder, and a bilateral knee 
disorder.

In May 2005, a VA examiner provided a nexus opinion that 
indicated that the veteran's pancreas disability was related 
to an inservice injury.  However, an inadequate basis for the 
opinion was provided as the examiner did not identify the 
specific injury in the record to which he referred.  Notably, 
a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
As the veteran's service medical records contain no obvious 
complaints, findings, or injury related to the pancreas, 
clarification is needed.  

The May 2005 VA examiner also essentially opined that the 
effect that the veteran's hypertension was not related to 
service.  In providing rationale for the opinion, the 
physician commented that the veteran's inservice blood 
pressure had been predominately normal and listed only three 
blood pressure readings in service, a pre-enlistment 
examination reading (that was elevated) and two subsequent 
readings in May and November 1969 that were normal).  Since 
the physician only pointed out that initial elevated blood 
pressure reading, it appears that other elevated blood 
pressure readings in service may have been overlooked.  The 
Board points out that the veteran's service medical records 
also included elevated blood pressure readings of 140/98 and 
140/100 in December 1968, 132/90 in January 1969, and 138/98 
in April 1969. To ensure that the veteran's records are 
thoroughly reviewed, he should be scheduled for another 
examination.

As discussed above, the claim seeking service connection for 
a low back disability is reopened and the claim may now be 
reviewed on the merits.  However, before such review can take 
place, additional development is warranted.  As shown, the 
veteran had numerous complaints of low back pain in service 
and post-service medical records contained diagnoses of 
degenerative disc and joint disease of the lumbar spine.  
Although he did suffer a contusion to his low back in October 
1983, he is still entitlement to an examination to determine 
the etiology of his current back disability.

As to the veteran's claims for service connection for sickle 
cell trait and a kidney disorder (both of which were also 
reopened), the veteran's disability was initially diagnosed 
in service as sickle cell trait with hematuria.  However, 
recent evidence suggested that the veteran could have been 
misdiagnosed and that, in light of his ongoing problems, that 
his symptoms could potentially be related to sickle cell 
disease or some other pathology.  Thus, an examination is 
needed to determine that nature of the veteran's disability 
or disabilities and whether there is a nexus to service.

With respect to the veteran's claims of entitlement to 
service connection for a bilateral hip, bilateral arm and 
shoulder, and bilateral knee disorders, it is noted that 
these orthopedic complaints may be inextricably intertwined 
with the veteran's claim of entitlement to service connection 
for sickle cell trait.  The record indicates that the veteran 
has been diagnosed as having avascular necrosis in both his 
hips and shoulders.  There is conflicting evidence regarding 
whether the veteran's aseptic necrosis of the shoulders and 
hips (due to poor circulation to his joints) was related to 
his sickle cell trait.  A March 1997 VA record contained an 
opinion that was essentially against finding that the 
veteran's aseptic necrosis was related to his sickle cell 
while an August 1997 record suggested that there was a 
relationship.  Thus, the etiology of the veteran's necrosis 
remains unclear.  In July 2005, private treatment records 
indicated that the veteran's left knee decompression was 
secondary to his left sided avascular necrosis of the hip.  
Accordingly, the veteran should be afforded a VA examination 
in order to determine the etiology of his current bilateral 
hip, bilateral arm and shoulder, and bilateral knee 
disorders.

Finally, the veteran should be provided VCAA notice regarding 
secondary service connection.  Notably, secondary service 
connection may be established for a disability which is 
aggravated by a service-connected disability; however, the 
veteran may only be compensated for the degree of disability 
over and above the degree existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Furthermore, the revised 38 C.F.R. § 3.310, effective October 
10, 2006, provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence, and sets out the procedure 
for determining the extent of any aggravation.

In light of these circumstances, the case is hereby REMANDED 
to the RO, via the VA Appeals Management Center in 
Washington, D.C., for the following:

1.  The RO should provide the veteran 
with written notice of the amendments to 
38 C.F.R. § 3.310(b), effective October 
10, 2006.  He should have opportunity to 
respond. 

2.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine 
whether the veteran has sickle cell 
trait, sickle cell anemia, a kidney 
disorder, or some other pathology to 
explain his hematuria.  The claims folder 
must be made available to and reviewed by 
the examiner.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should do the 
following: 

(a) Determine whether the veteran has 
sickle cell trait, sickle cell anemia, a 
kidney disorder, or other disability 
related to his hematuria.  

(b) The physician should then opine 
whether any of the diagnosed disabilities 
were at least as likely as not 
(50 percent or more likelihood) related 
to the veteran's service and the 
complaints and treatment noted therein.  

(c) If sickle cell trait or sickle cell 
anemia is diagnosed, the physician should 
opine whether such disability at least as 
likely as not (50 percent or more 
likelihood) caused or aggravated any 
disabilities of the hips, arms and 
shoulders, or knees, and discuss the 
other opinions of record.  If aggravation 
exists, the extent of the aggravation 
should be specified.

The supporting rationale for all opinions 
expressed must be provided.

3.  The veteran should be afforded an 
orthopedic examination by a physician to 
determine the etiology of his low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion whether any current low back 
disability was as to whether it is at 
least as likely as not (50 percent or 
more likelihood) related to service and 
complaints noted therein.  The supporting 
rationale for the opinion must be 
provided.

4.  The RO should then readjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other 


appropriate action must be handled in an expeditious manner.



____________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


